                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 TRUSTEES OF THE REFRIGERATION,
 AIR   CONDITIONING     & SERVICE
 DIVISION (UA-NJ) PENSION FUND,
 WELFARE FUND, ANNUITY FUND AND                                Civil Action No. 20-7646
 EDUCATION FUND et al.,
                                                                        ORDER
                       Plaintiffs,
                v.
 BPM DESIGNS, LLC,

                       Defendant.


       THIS MATTER comes before the Court by way of Plaintiffs Trustees of the

Refrigeration, Air Conditioning & Service Division (UA-NJ) Pension Fund, Welfare Fund,

Annuity Fund and Education Fund’s (the “Trustees”), Refrigeration, Air Conditioning & Service

Division (UA-NJ) Pension Fund, Welfare Fund, Annuity Fund and Education Fund’s (the

“Funds”), and New Jersey Committee Representing the United Association of Plumbers and

Pipefitters of the United States and Canada’s (the “Union,” and, together with the Trustees and the

Funds, “Plaintiffs”) Motion for Default Judgment, ECF No. 9, and Defendant BPM Designs,

LLC’s (“BPM” or “Defendant”) Motion to Set Aside Default, ECF No. 12;

       and it appearing that each of the Motions are opposed, see ECF Nos 12 & 14;

       and it appearing that this action arises out of Plaintiffs’ attempt to collect delinquent

contribution payments allegedly owed by BPM to the Funds, see Compl., ECF No. 1;

       and it appearing that Defendant is party to a collective bargaining agreement (“CBA”) with

the Union, which requires Defendant to make contributions to the Funds on behalf of its member

employees, see Compl. ¶ 15; Welch Certification (“Welch Cert.”) Ex. A ¶ 12, ECF No. 12.1;


                                                1
       and it appearing that Plaintiffs allege that Defendant violated the terms of the CBA and the

Union’s related Policy for the Collection of Fringe Benefit Contributions (the “Contribution

Policy”) by making delinquent payments to the Funds during the months of May, June, July, and

August of 2020, see Compl. ¶ 18; Affidavit of W. Daniel Feehan (“Feehan Aff.”) ¶ 12, ECF No.

9.1;

       and it appearing that, pursuant to Sections 502(g)(2) and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1132(g)(2), 1145, Plaintiffs filed a single

count Complaint on June 22, 2020, alleging breach of the CBA and seeking a judgment of

$13,842.70 based on interest, interest penalties, liquidated damages, and attorneys’ fees and costs,

see generally Compl.; Feehan Aff. ¶¶ 14-19;

       and it appearing that on July 17, 2020, Plaintiffs requested the Clerk of the Court enter

default against Defendant, ECF No. 7, which the Clerk of the Court entered for failure to plead or

otherwise defend;

       and it appearing that on October 5, 2020, Plaintiffs filed the Motion for Default Judgment

seeking entry of judgment against Defendant, ECF No. 9;

       and it appearing that on November 2, 2020, Defendant filed the instant joint Motion to Set

Aside Default and Opposition to Motion for Default Judgment, ECF No. 12;

       and it appearing that in exercising its discretion to set aside default, the Court must consider

“(1) whether the plaintiff will be prejudiced; (2) whether the defendant has a meritorious defense;

[and] (3) whether the default was the result of defendant’s culpable conduct,” United States v.

$55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984);




                                                  2
       and it appearing that “[l]ess substantial grounds may be adequate for setting aside a default

than would be required for opening a judgment,” Feliciano v. Reliant Tooling Co., 691 F.2d 653,

656 (3d Cir. 1982);

       and it appearing that to show prejudice warranting default, a plaintiff must do more than

argue that there will be “[d]elay in realizing satisfaction” or that “the plaintiff will have to prove

its case on the merits,” Itche Corp. v. G.E.S. Bakery, Inc., No. 08-3103, 2008 WL 4416457, at *2

(D.N.J. Sept. 24, 2008) (citing Feliciano, 691 F.2d at 656-57);

       and it appearing that instead, a plaintiff must “assert[] loss of available evidence, increased

potential for fraud or collusion, or substantial reliance upon the judgment to support a finding of

prejudice,” Feliciano, 691 F.2d at 657;

       and it appearing that here, Plaintiffs have already received the allegedly delinquent

payments, Feehan Aff. ¶¶ 8, 14, and will not experience any other prejudice beyond mere delays

in obtaining the judgment they seek;

       and it appearing that “[t]he showing of a meritorious defense is accomplished when

allegations of defendant’s answer, if established on trial, would constitute a complete defense,”

55,518.05 in U.S. Currency, 278 F.2d at 195 (internal quotation marks and citation omitted);

       and it appearing that here, Defendant has set forth a meritorious defense by arguing that its

payments were not delinquent under the terms of CBA and the Contribution Policy, see Welch.

Cert. ¶¶ 17-24; Def. Reply at 3-4;

       and it appearing that Defendant also sufficiently disputes the judgment value reached by

Plaintiffs by contending that Plaintiffs cannot recover under both the CBA and the Contribution

Policy, as they are mutually exclusive and redundant, Welch Cert. ¶ 25;




                                                  3
         and it appearing that although Plaintiffs contest each of these claims, Defendant supports

its arguments with cites to the contracts between the parties, which is sufficient to defeat default,

see $55,518.05 in U.S. Currency, 278 F.2d at 195 (holding that the defendant had adequately

established a complete defense in part because the defendant had “alleged specific facts beyond

simple denials or conclusionary statements”);

         and it appearing that “culpable conduct means actions taken willfully or in bad faith,” Gross

v. Stereo Component Sys., 700 F.2d 120, 123-24 (3d Cir. 1983);

         and it appearing that although Defendant admits that the Complaint was served on BPM

on June 23, 2020, Susan M. McDermott (“McDermott”), BPM’s Accounts Manager certified that

she immediately contacted John McQuilken (“McQuilken”), the Union’s business agent, who

assured her that Plaintiffs would contact their lawyers and terminate the lawsuit, Certification of

Susan M. McDermott (“McDermott Cert.”) ¶ 10, ECF No. 12.2;

         and it appearing that McDermott further contends that based on McQuilken’s assurances

as well as the fact that BPM continued to make its payments, BPM took no further action in the

lawsuit, id.;

         and it appearing that Defendant’s counsel also submits that they had no knowledge of the

instant action, despite ongoing correspondences with Plaintiffs’ counsel in other matters, until

receiving a courtesy copy of the Motion for Default Judgment, at which point they promptly made

an appearance and filed their opposition, Welch Cert. ¶¶ 9-11; ECF Nos. 10-12;

         and it appearing that based on these representations, the Court is satisfied that the failure

to answer was the result of oversight or neglect, rather than a bad faith attempt to delay the

litigation; 1


1
  In their Opposition, Plaintiffs provide McQuilken’s certification in which he states that he does not recall any
conversation with McDermott and, moreover, states that he would “never make a representation to any

                                                        4
         and it appearing that for the reasons explained above, vacating default is therefore

appropriate;

         IT IS on this 25th day of May, 2021;

         ORDERED that Defendant’s Motion to Set Aside Default, ECF No. 12, is GRANTED,

and it is further

         ORDERED that Plaintiffs’ Motion for Default Judgment, ECF No. 9, is DENIED AS

MOOT.

                                                               /s Madeline Cox Arleo___________
                                                               HON. MADELINE COX ARLEO
                                                               UNITED STATES DISTRICT JUDGE




employer . . . that [he] would have any litigation dismissed that was initiated by the Funds as [he] does not have the
authority.” See Certification of John McQuilken ¶ 7, ECF No. 14.1. Plaintiffs rely on McQuilken’s certification in
arguing that “[a]ny prudent employer would take reasonable steps to ascertain the status of the Complaint or get some
sort of proof that the case had been dismissed.” Pl. Opp. at 16, ECF No. 14. This argument is unpersuasive, as even
Plaintiffs admit that they must do more than establish “mere negligence” to prove culpable conduct. See Hritz v.
Woma Corp., 732 F.2d 1178, 1183 (3d Cir. 1984). And at this stage of the litigation, the Court accepts as true
McDermott’s Certification.

                                                          5
